THREADGILL, Acting Chief Judge.
The appellant challenges the revocation of his community control and the sentences imposed thereon for two counts of felony driving under the influence (circuit court case numbers 95-01878 and 96-03448) and one count of failure to appear while released on bail (circuit court case number 97-01022). We affirm, without discussion, the revocation on all counts and the sentence in case number 95-01878, but we remand for reconsideration of the sentences in case numbers 96-03448 and 97-01022. The sentences in case numbers 96-03448 and 97-01022 were imposed pursuant to the 1995 sentencing guidelines. The offenses in those cases were committed on September 28, 1996 and January 15, 1997, within the window for challenge pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). Because the court in Heggs determined that the 1995 sentencing guidelines were unconstitutional, we remand this case to the trial court to reconsider the sentences in case numbers 96-03448 and 97-01022. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Affirmed; remanded.
FULMER and DAVIS, JJ., Concur.